        Case 3:19-cv-01800-MEM-DB Document 34 Filed 05/06/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 JEAN OSCAR,                              :

              Petitioner                  :     CIVIL ACTION NO. 3:19-1800

      v.                                  :          (JUDGE MANNION)

 WARDEN, USP-ALLENWOOD,                   :

             Respondent                   :


                                      ORDER

         For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

         1. Oscar’s petition for writ of habeas corpus (Doc. 1) is DENIED.

         2. Petitioner’s subsequent motions for injunctive relief (Docs. 24,
            27-29) and motions for release (Docs. 26, 31, 32), based on
            the above captioned petition, are DISMISSED as moot.

         3. The Clerk of Court is directed to CLOSE this case.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge

DATE: May 6, 2020
19-1800-01-Order
